Title: From George Washington to Lewis Nicola, 23 August 1782
From: Washington, George
To: Nicola, Lewis


                  
                     sir
                     Head Quarters 23d Augst 1782
                  
                  Lieut. LaMont late of your Regiment having represented to me, that in Consequence of his Dismission from the Service, and being in an advanced Stage of Life, he is reduced to a precarious prospect of future Support for himself & Family—and praying that I would recommend him to the public for Half-pay, I am obliged to inform him, that, considering the Cause & Circumstances of his Dismission, it would be highly improper—yea impossible, for me to comply with this Request.
                  But, as he may have some Concerns to settle, & some Arrangements to make previous to his retiring to his Home—I have to desire that you will be pleased to order that he may draw his Rations, so long as he remains about Camp, not exceeding one month from this Date—in which Time it is probable he will be enabled to retire from the Army.  I am &ca
                  
                     G.W.
                  
               